Opinion issued October 13, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00567-CV
                            ———————————
                      IN RE CARLOS E. ORTIZ, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Carlos Ortiz, filed a Petition for Writ of Mandamus and Motion for

Emergency Relief and Expedited Consideration challenging (1) an ex parte

protective order entered in the 280th District Court of Harris County and (2) the

denial of his motion to vacate that order without a hearing.1 Following the transfer



1
      The underlying case is Maria Cruz v. Carlos Ortiz and In the Interest of L.O. and
      N.O., originally pending under cause number 2020-15772 in the 280th District
      Court of Harris County, Texas, the Honorable Barbara Stalder presiding.
of the protective order proceedings to the 309th District Court of Harris County, our

Court granted relator’s unopposed motion to abate this original proceeding to allow

the new judge to consider the issues. Relator has since filed an unopposed motion to

dismiss this original proceeding, averring that the parties have entered into a

mediated settlement agreement resolving the issues raised in the mandamus petition.

      Accordingly, we reinstate this original proceeding on our Court’s active

docket and grant relator’s unopposed motion to dismiss the cause. We dismiss any

other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Goodman, and Countiss.




                                         2